             Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 1 of 17                                    FILED
                                                                                                       2021 Mar-23 PM 04:11
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA
                                          AlaFile E-Notice




                                                                            01-CV-2021-900749.00


To: Gloria R. Sellers
    gloria@earlelawfirm.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    SHIRLEY WILLIAMS ET AL V. CHEYENNE VALENTINO TAKIMA ET AL
                                       01-CV-2021-900749.00

                         The following complaint was FILED on 3/9/2021 12:34:48 PM




     Notice Date:      3/9/2021 12:34:48 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                       205-325-5355
                                                                           jackie.smith@alacourt.gov
                                                        DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 2 3/9/2021     FILED
                                                                              of 17 12:33 PM
                                                                                                              01-CV-2021-900749.00
State of Alabama                                                                            Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                               JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                            01-CV-2021-900749.00
                                                                                              JACQUELINE ANDERSON SMITH, CLERK
                                      (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                            03/09/2021

                                               GENERAL INFORMATION
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           SHIRLEY WILLIAMS ET AL v. CHEYENNE VALENTINO TAKIMA ET AL

First Plaintiff:       Business        Individual             First Defendant:         Business                Individual
                       Government      Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                               OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                  MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                       CVRT - Civil Rights
     TOWA - Wantonness                                      COND - Condemnation/Eminent Domain/Right-of-Way

     TOPL - Product Liability/AEMLD                         CTMP - Contempt of Court

     TOMM - Malpractice-Medical                             CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                               TOCN - Conversion

     TOOM - Malpractice-Other                               EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                   Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                            CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                            FORJ - Foreign Judgment
                                                            FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                            MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                            PFAB - Protection From Abuse
     TORE - Real Properly
                                                            EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                         QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                            FELA - Railroad/Seaman (FELA)
     ACCT - Account & Nonmortgage                           RPRO - Real Property
     APAA - Administrative Agency Appeal                    WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ADPA - Administrative Procedure Act                    COMP - Workers’ Compensation
     ANPS - Adults in Need of Protective Service            CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F       INITIAL FILING                    A       APPEAL FROM                               O       OTHER
                                                               DISTRICT COURT

             R       REMANDED                          T       TRANSFERRED FROM
                                                               OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        SEL049                                 3/9/2021 12:33:03 PM                                     /s/ Gloria R. Sellers
                                           Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                           YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     YES      NO
                                         DOCUMENT 2
                                                              ELECTRONICALLY
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 3 3/9/2021     FILED
                                                                  of 17 12:33 PM
                                                                              01-CV-2021-900749.00
                                                                              CIRCUIT COURT OF
                                                                         JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           BIRMINGHAM DIVISION

SHIRLEY WILLIAMS, an individual,              )
MORGAN KING, an individual                    )
         PLAINTIFFs                           ) Civil Action No. CV-_____________________
                                              )
                                              )
v.                                            )
                                              )
CHEYENNE VALENTINO YAKIMA, an)
individual,                                   )
DISTANT STAR TRANSPORT INC., a )
corporation; and Fictitious Defendants: A, whether singular or plural, individual or
individuals, entity and/or entities who or which owned the vehicle occupied by the Defendant
that caused Plaintiff’s injuries, on the date and occasion made the basis of this suit; B,
whether singular or plural, individual or individuals entity or entities who or which for
whose benefit the Defendants, whether named or fictitiously alleged, were operating the
motor vehicle on the date and occasion made the basis of Plaintiffs Complaint; C, whether
singular or plural, individual or individuals, entity and/or entities, whether named or
fictitiously alleged whose negligence and/or wantonness proximately caused or contributed
to cause the damages suffered by the Plaintiff on the date and occasion made the basis of this
suit; D, whether singular or plural, the entity for whom the driver at the time of this accident
was performing some type of service or employment duty, whether named or factiously
alleged; E, whether singular or plural, individuals, general partnerships, limited
partnerships, corporations or other legal entities, whether named or fictitiously alleged,
Plaintiff hereby intending to designate that entity and/or entities that does business in any
form of an insurance agency or company; all of whose true names are otherwise unknown to
the Plaintiff at this time or if their names are known to the Plaintiff, their proper identity as
a party Defendant is unknown but whose true names will be substituted by amendment when
the aforesaid lack of knowledge is ascertained;
                                              )
        Defendants.                           )

                                STATEMENT OF PARTIES

       1.     The Plaintiff, Shirley Williams “ herein referred to as Plaintiff Williams” is an
   individual, above the age of 19 and has been a resident of Jefferson County, Alabama at least
   six (6) months preceding the filing of said lawsuit.

       2.     The Plaintiff, Morgan King “herein referred to as Plaintiff King” is an individual,
   above the age of 19 and has been a resident of Jefferson County, Alabama at least (6) months
   preceding the filing of said lawsuit.
                                       DOCUMENT 2
     Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 4 of 17




   3.      The Defendant Cheyenne Valentino Yakima is above the age of 19 and is a resident
of Macon, GA and was involved in an auto accident with Plaintiff Williams, causing injuries,
which is the basis of said lawsuit..

   4.       The Defendant Distant Star Transport, Inc., upon information and belief, is a
domestic corporation organized and doing business in Jefferson County, Alabama, at all
material times referred to herein.


    5.     Fictitious Defendants A, B, C, D, and E are those individuals, entities, corporations,
or partnerships who are not known at this time, but will be added by amendment when
ascertained.

                                      COMPLAINT


    6.      On or about January 27, 2021, Plaintiff Shirley Williams was lawfully and legally
operating the vehicle of Plaintiff Morgan King, a 2014 Toyota Camry on Interstate 59 at the
intersection of Elton B. Stephens Highway Access in Jefferson County, Alabama.


   7.      Defendant Cheyenne Valentino Yakima was an employee of Distant Star
Transport, Inc., a corporation, at the time of the above stated occurrence, working in the line
and scope of his employment and was operating a 2007 Freight Conventional 18 wheeler, VIN
1FUJA6CK37LX35087, which was owned by the Defendant Distant Star Transport, Inc.

                             COUNT ONE- NEGLIGENCE

   8.      Plaintiffs incorporates by reference and reallege paragraphs 1–7.

    9.     On said date, time, and place, Defendant Cheyenne Valentino Yakima negligently
and wantonly drove the vehicle he was operating into the vehicle of that Plaintiff Williams was
driving, causing that vehicle to sustain significant damage. As a proximate consequence,
Plaintiff Williams sustained personal injuries.


    10.    The negligence of Defendant Cheyenne Valentino Yakima and/or Fictitious
Parties A-E was the proximate cause of the Plaintiff Williams’s injuries.

    11.      Plaintiff Williams incurred medical and hospital expenses, lost income, sustained
property loss, pain and suffering, and out-of-pocket expenses and may sustain permanent
physical impairment and disability, future lost wages, future medical bills, and the Plaintiff’s
ability to earn a living may be permanently impaired.
                                       DOCUMENT 2
     Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 5 of 17




12. Plaintiff Morgan King is the owner of the vehicle in which Plaintiff Williams was driving
    and as a proximate consequence of the aforesaid negligence or wantonness, she incurred
    damage to her vehicle and personal property, and her vehicle was rendered less valuable.


                       COUNT TWO -NEGLIGENT ENTRUSTMENT

   13.     Plaintiffs incorporate by reference and realleges paragraphs 1-12.

    14.     Defendant Distant Star Transport, Inc. is/was the owner of the vehicle that was
driven by Defendant Cheyenne Valentino Yakima made the basis of this suit and Defendant
Distant Star Transport, Inc. negligently and willfully entrusted Defendant Cheyenne Valentino
Yakima to operate said vehicle upon the public and private highways of this state with
knowledge of Defendant Cheyenne Valentino Yakima prior driving history and knew or should
have known of the likelihood of Defendant Cheyenne Valentino Yakima to cause injury to the
person and personal property of others while operating said vehicle.

   15.     Defendant Distant Star Transport, Inc. owed a duty of care to insure their
automobile was driven by a competent and responsible driver.
   16.     Defendant Distant Star Transport, Inc. breached that duty when they negligently
entrusted their vehicle to Defendant Cheyenne Valentino Yakima.
   17.     Defendant Distant Star Transport, Inc. negligently entrusting the operation of their

vehicle to Defendant Cheyenne Valentino Yakima and/or Fictitious Parties A-E was the

proximate cause of the Plaintiff Williams’s injuries and Plaintiff King’s property damage.

   18.     Plaintiff Williams incurred medical and hospital expenses, lost income, sustained
property loss, pain and suffering, and out-of-pocket expenses and may sustain permanent
physical impairment and disability, future lost wages, future medical bills, and the Plaintiffs’
ability to earn a living may be permanently impaired.

    WHEREFORE WITH ALL PREMISES CONSIDERED, Plaintiffs demands a
judgment against the Defendants for actual, and general damages, and such other damages as
allowed by the State of Alabama in the amount reasonably calculated for the injuries caused
by Defendant Cheyenne Valentino Yakima.
                                                       Respectfully Submitted,

                                                         /s/ Gloria R. Sellers
                                                         Gloria R. Sellers (SEL049)
                                                         Attorney for the Plaintiff
                                    DOCUMENT 2
    Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 6 of 17




OF COUNSEL:
Sellers Law Group, LLC
P.O. Box 1442
Birmingham, AL 35201
Phone: (205) 598-8869 (Direct)
Fax: (205) 579-9373 (Fax)
Email: Gloria@sellerslawgroup.com


                  PLAINTIFFS DEMAND A TRIAL BY JURY


   DEFENDANTS MAY BE SERVED AS FOLLOWS:


   DEFENDANT UPDIKE TO SERVED BY PROCESS SERVER AT ADDRESS:
   Cheyenne Valentino Yakima
   2050 Old Clinton Road
   Macon, GA 31211

   DEFENDANT DISTANT STAR TRANSPORT, INC. REGISTERED AGENT TO
   BE SERVED BY CERTIFIED MAIL

   George Foster
   516 Sosebee Farm Rd.
   Grayson, GA 30017
                                         DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 7 of 17




           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           BIRMINGHAM DIVISION

SHIRLEY WILLIAMS, an individual,              )
MORGAN KING, an individual                    )
          PLAINTIFFs                          ) Civil Action No. CV-_____________________
                                              )
                                              )
v.                                            )
                                              )
CHEYENNE VALENTINO YAKIMA, )
an individual,                                )
DISTANT STAR TRANSPORT, INC. a )
Corporation; and Fictitious Defendants: A, whether singular or plural, individual or
individuals, entity and/or entities who or which owned the vehicle occupied by the Defendant
that caused Plaintiff’s injuries, on the date and occasion made the basis of this suit; B,
whether singular or plural, individual or individuals entity or entities who or which for
whose benefit the Defendants, whether named or fictitiously alleged, were operating the
motor vehicle on the date and occasion made the basis of Plaintiffs Complaint; C, whether
singular or plural, individual or individuals, entity and/or entities, whether named or
fictitiously alleged whose negligence and/or wantonness proximately caused or contributed
to cause the damages suffered by the Plaintiff on the date and occasion made the basis of this
suit; D, whether singular or plural, the entity for whom the driver at the time of this accident
was performing some type of service or employment duty, whether named or factiously
alleged; E, whether singular or plural, individuals, general partnerships, limited
partnerships, corporations or other legal entities, whether named or fictitiously alleged,
Plaintiff hereby intending to designate that entity and/or entities that does business in any
form of an insurance agency or company; all of whose true names are otherwise unknown to
the Plaintiff at this time or if their names are known to the Plaintiff, their proper identity as
a party Defendant is unknown but whose true names will be substituted by amendment when
the aforesaid lack of knowledge is ascertained;
                                              )
        Defendants.                           )


    PLAINTIFF’S SHIRLEY WILLIAMS FIRST SET OF INTERROGATORIES TO
               DEFENDANT CHEYENNE VALENTINO YAKIMA

       COMES NOW, the Plaintiff Shirley Williams and Plaintiff Morgan King in the above
styled case, by and through their attorney of record, pursuant to the Alabama Rules of Civil
Procedure Rule 33 hereby propounds its First Set of Interrogatories to the Defendants Cheyenne
Valentino Yakima to be answered under oath within forty-five (45) days of service.


                                        DEFINITIONS
                                           DOCUMENT 2
         Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 8 of 17




Identify. When used with regard to a person “identify” shall mean to state the person’s (a) full
name; (b) title or position; (c) present or last known business and home address and telephone
numbers; (d) present or last known employer; (e) Social Security Number; and (f) date of birth.

You or Your. As used herein, the works “you” and “your” include, but are not limited to, your
attorneys, insurance carrier and its agents/employees, insurance broker, representatives, agents,
assigns, partners, owners, shareholders, employees, agents, anyone acting on your behalf, and any
other related persons or entities.

Document. As used herein, “document” or “documents” shall mean every original and every copy
of any original or copy which differs in any way from any original of every writing or recording
of every kind or description, whether handwritten, typed, drawn sketched, printed or recorded by
any physical, mechanical, electronic or electrical mean whatever, including without limitation
letters, books, records, reports, papers, pamphlets, brochures, circulars, advertisements,
specifications, blueprints, tabulations, bulletins, press releases, computer programs, data contained
in computer programs, date contained in computers, data sheets, analyses, summaries, ledgers,
profit and loss statements, cash flow statements, balance sheets, annual or other periodic reports,
prospectuses, registrations, solicitations, minutes, stock ledgers, stock certificates, licenses,
permits, calendars, appointment books, diaries, telephone bills and toll agendas, payroll records,
checkbooks, cancelled checks, receipts, applications, offers, acceptances, proposals, financing
statements, documents of title, forecasts or appraisals, purchase orders, invoices, orders of
acknowledgement, bills of lading, written memorials of oral communications, forecasts,
photographs, photographic slides or negatives, files, filmstrips, tapes and records, diskette,
compact disc, maps, plats, surveys, drawings, sketches, graphs, charts, plans, state and federal
governmental hearings and reports, laboratory or engineering reports, correspondence,
communications, telegrams, telexes, cables, memoranda, notes, notebooks, work sheets, reports,
lists, note charts, summaries or records of telephone conversations, summaries or records or
personal conversations, interviews, records or minutes of meetings or negotiations, opinions or
reports of consultants, accountings of any kind, work papers and transcripts. “Documents” shall
also refer to all data maintained electronically, digitally, whether in computers or otherwise.

Visual Representation. As used herein, the words, “visual representation” include but are not
limited to, blueprints, drawings, photographs, slides, motion pictures, films, videotapes, drawings,
sketches, x-rays, radiological studies, medical imaging, microfiches, microfilm, any retrievable
image in computer storage including images stored on CD ROM, or any other recordings of the
physical appearance of any subject by any means.

Statement. As used herein, the work “statement” includes, but is not limited to, any statement, or
notes or summaries of any statements, given by any person, whether a party or non-party, that is
written (whether signed or unsigned), oral, recorded (whether transcribed or not), or held in any
other medium, including, but not limited to, information in computer storage.

Witness (es) or Witnessed. As used herein, the word words, “witness,” “witnesses”, and
“witnessed” mean and relate to any person who has knowledge of, claims to have knowledge of,
                                                 DOCUMENT 2
              Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 9 of 17




     or that you believe may have knowledge of the occurrence, the injuries, the damages alleged, or
     any other matter in issue.

     Defendant(s) For the purposes of these Interrogatories, the term “Defendant(s)” shall encompass
     all those Defendants listed in the case caption, even if the person answering is not answering for
     all Defendants, but only has such knowledge or information of, for or relating to any other
     Defendant(s).

     Occurrence. As used herein, “occurrence” refers to the occurrence of January 27, 2021 as
     mentioned and described in Plaintiff’s Complaint at Law or any other pleading which makes
     reference to same.

     Claims of Privilege When information or documents are withheld from disclosure or discovery
     on a claim that they are privileged pursuant to a common law or statutory privilege, any such claim
     shall be made expressly and shall be supported by a description of the nature of the documents,
     communications or things not produced or disclosed and the exact privilege which is being
     claimed.

                                            INSTRUCTIONS

A.   The following interrogatories should not be construed as requesting information known only on
     the basis of your own personal knowledge but should also include any knowledge of your agents
     or attorneys or other contentions which are being made on your behalf.

B.   "Defendant" as referred to in these interrogatories should be construed to mean each and every
     party listed as a defendant in the captioned lawsuit.

C.   “Plaintiff” as referred to in these interrogatories should be construed to mean each and every party
     listed as a Plaintiff in the captioned lawsuit.

D.   These Interrogatories are continuing in character so as to require you to file supplementary answers
     if you obtain further or different information before trial.


                                       INTERROGATORIES

     1. State your full name, residential address, business address, date of birth, driver’s license
     number, social security number and telephone number.

     2. Were you the owner and/or operator of a motor vehicle which was involved in a collision with
     the vehicle driven and occupied by the Plaintiffs at the time and place alleged in Plaintiffs’
     complaint? Please include in your answer the name(s) address(es) and telephone number(s) of any
     passenger(s) in your vehicle. If you are not the owner, please state the name, address and telephone
     number of the owner.
                                               DOCUMENT 2
         Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 10 of 17




3. If so, give full and complete description of the vehicle you were driving at the time of the
accident.

4. Were you employed at the time of the accident?

        A. If so, give the name, address, and business of your employer.

5. At the time and place of the accident, were you the name insured in any policies of liability
insurance?

6. At the time and place of the accident, were you an insured other than named insured under any
policies of liability insurance?

7. If the answer to either of the foregoing questions is “yes”, state the following with respect to
each of such policies of liability insurance:

        A. the name and address of the company issuing such policy;
        B. the number of such policy;
        C. the name insured under such policy
        D. the nature and extent of insurance coverage which protects you against the risk of this
        Suit;
        E. the amount of policy limits.

8. At the scene of the accident, was the traffic controlled by signal lights, public officers, signs or
other means?

9. If so, state:
                   A. the nature of the controls;
                   B. the location thereof in relation to the point of impact.

10. Please give your version of how the accident occurred including the following information:

                   A. the exact time of the occurrence;
                   B. the place of occurrence giving the definite location in reference to identifiable
                   stationary objects setting forth the distance, if known, from any such object;
                   C. the direction of travel of Plaintiff’s vehicle at the time of the accident;
                   D. Plaintiff’s physical location immediately prior to the accident.
                   E. Your direction of travel and physical location immediately prior to the
                   accident;
                   F. Plaintiff’s actions at the time of the accident.
                   G. Your actions at the time of the accident.

11. Where had you been one hour prior to the accident? Please include in your answer where you
were going and coming from immediately preceding and after the accident.

12. For what distance did you have a clear view as you approached the scene of the accident?
                                            DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 11 of 17




13. When you first saw the vehicle Plaintiff’s vehicle, please state:

               A. the location of your vehicle and its distance from Plaintiff’s vehicle and the
               point of impact.
               B. the location of Plaintiffs vehicle in relation to the position of your vehicle and
               to the point of impact.
               C. the speed of each vehicle.

14. What, if anything was done by you in the operation of your vehicle in an attempt to avoid the
accident?

15. If one of your responses in question 14 above is that you applied your brakes, please state:

               A. the distance in feet from the point of impact when your brakes were first
               applied;
               B. the distance in feet traveled by your vehicle from the point of application of
               your brakes to your stopping point.

16. What part of Plaintiffs vehicle and your vehicle came into contact with each other as a result
of the accident?

17. Describe the path of travel of each vehicle after the accident until it came to a final resting
place.

18. Did you have a conversation with any of the police officers who investigated the accident, at
the scene of the accident and if so, please state the name and badge number of each officer and
the substance of each conversation.

19. Please state the name, residence, place of employment, and business and telephone number
of each person known to you or any of your representatives who:

                       A. Witnessed the accident;
                       B. Were present at the scene of the accident immediately prior to its
                       occurrence and at any time within three hours thereafter;
                       C. Were within sight or hearing of the accident;
                       D. Rendered assistance to the Plaintiff at the scene of the accident.
                       E. Removed the Plaintiff from the scene of the accident;
                       F. Accompanied you from the time you began your trip on the day of the
                       accident up to the time of its occurrence.
                       G. Investigated the accident on your behalf.

20. Did you or any of your representatives obtain statements from you, the Plaintiff’s or any
other person regarding any of the events or happenings that occurred at the scene of the accident,
either immediately before, at the time of or following said accident?
                                            DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 12 of 17




21. If so, identify each such statement by specifying:

                A. the date of which it was taken;
                B. the name, residence, business address, occupation, business and home
                telephone numbers of each person who:
                        1. gave the statement;
                        2. took the statement;
                        3. was present when the statement was given;
                        4. has present custody or control of the statement.

22. Prior to and subsequently to the collision herein, had you been involved in any collisions
involving motor vehicles?

23. If so, as to each, please state:

                A. the date, time and location of accident;
                B. the names and addresses of people involved;
                C. if legal proceedings were commenced;
                D. the names of parties and status they occupied in an action;
                E. the result of any judgment rendered in any action;
                F. the substance of any settlement in absence of legal proceedings.

24. Have you ever been a party to any lawsuit involving a claim for personal injuries, other than
the present?

25. If so, please state:

                A. the name of the suit;
                B. Your status herein;
                C. the kind of suit involved;
                D. the court in which it was filed;
                E. the court number of the suit;
                F. the date of the filing.

26. Have you ever filed for Bankruptcy? If so, please state the date and year of discharge.

27. Have you ever been convicted of any crimes, including minor traffic violations? If so, please
provide the date(s) and nature of such crimes, the sentence imposed and Courts and locations
thereof.

28. Were there any mechanical defects in the motor vehicle in which you were riding at the time
of the incident described in the Complaint contribute to the incident? If so, please describe the
nature of the defect and how it contributed to the incident.

29. Identify all of your social media or other internet service you have used to communicate with
any person from the date of the incident made the basis of your Complaint until the present,
                                            DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 13 of 17




including but not limited to Facebook, Twitter, Instagram, Skype, Snapchat, Reddit, Tumblr,
Twitch, etc. This request includes any email account used by you. For each social media service,
email account or other responsive online service, identify the following:
                a. Your account name(s)/username(s)/login ID(s)/email address (es);
                b. Each and every communication, posting, statement, or other online interaction
                that references, refers to, or is in any other way related to the incident made the
                basis of Plaintiff’s complaint.
30. Do you intend to call any expert witnesses at the trial of this case? In your answer, please list
the name(s), telephone number(s) and credentials of each expert witness and provide a brief
summary of their expected testimony if any.

31. Have you been advised that you are answering these interrogatories under oath and that the
information contained therein can be used as evidence in the trial of this case?

32. Please provide your cellular mobile device service provider, telephone number and name of
the individual who makes the payment on this account and advise whether you were operating
your cell phone or any other device before and/or during the accident?

33. If you (or your operator) appeared before any Traffic Court, Municipal Court or District Court,
state the date and location and whether testimony was offered.

34. Prior to and subsequently to the collision herein, provide a detailed list of all traffic citations,
auto accidents, moving and non-moving traffic violations which include speeding, failure to the
yield the right of way, reckless driving, DUI, and another other violation as related to the use of
an automobile.

35. Describe in detail any limitations placed upon your use of the vehicle you were operating at
the time of the accident by the owner or any other personal or entity who may have had control
of your use of the vehicle.


36. If you (or your operator) consumed any alcoholic beverage(s), medications (prescription and/or
over-the-counter) or any illicit drugs, during the forty-eight (48) hours immediately preceding the
alleged accident, state:

    (a) The nature, amount and type of item(s) consumed;

    (b) The period of time over which the item(s) was/were consumed;

    (b) The names and addresses of any and all persons who have any knowledge as to the
        consumption of the aforementioned items (i.e. witnesses, physicians, etc.)

37. Do you admit that you (or your operator) were negligent in the operation and/or control and/or
entrustment of a motor vehicle at the time of the alleged accident?
                                           DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 14 of 17




38. If you (or your operator) have had a claim made against you for the negligent operation of a
motor vehicle within the last five (5) years, state:

   (a) Your applicable motor vehicle liability insurance benefits carrier at the time that cause of
       action arose;
   (b) The Commonwealth or State, County, Court, Term and Number of any lawsuits arising
       from that cause of action.

39. If you (or your operator) ever had a driver’s license suspended or revoked, state:

   (a) When, where and by whom it was suspended or revoked;

   (b) The reason(s) for such suspension or revocation;

   (c) The period of such suspension or revocation;

   (d) Whether such suspension or revocation was lifted and if so, when.

40. State the purpose of the motor vehicle trip you (or your operator) were on at the time of the
alleged accident.

                                                             Respectfully Submitted,

                                                             /s/ Gloria R. Sellers
                                                             Gloria R. Sellers (SEL049)
                                                             Attorney for the Plaintiff

   OF COUNSEL:
   Sellers Law Group, LLC
   P.O. Box 1442
   Birmingham, AL 35201
   Phone: (205) 598-8869 (Direct)
   Fax: (205) 579-9373 (Fax)
   Email: Gloria@sellerslawgroup.com
                                          DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 15 of 17




           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           BIRMINGHAM DIVISION

SHIRLEY WLLIAMS, an individual                )
MORGAN KING, an individual                    )
         PLAINTIFFs                           ) Civil Action No. CV-_____________________
                                              )
                                              )
v.                                            )
                                              )
CHEYENNE VALENTINO YAKIMA, )
an individual and DISTANT STAR                )
TRANSPORT INC., a Corporation; and Fictitious Defendants: A, whether singular or
plural, individual or individuals, entity and/or entities who or which owned the vehicle
occupied by the Defendant that caused Plaintiff’s injuries, on the date and occasion made
the basis of this suit; B, whether singular or plural, individual or individuals entity or entities
who or which for whose benefit the Defendants, whether named or fictitiously alleged, were
operating the motor vehicle on the date and occasion made the basis of Plaintiffs Complaint;
C, whether singular or plural, individual or individuals, entity and/or entities, whether
named or fictitiously alleged whose negligence and/or wantonness proximately caused or
contributed to cause the damages suffered by the Plaintiff on the date and occasion made the
basis of this suit; D, whether singular or plural, the entity for whom the driver at the time of
this accident was performing some type of service or employment duty, whether named or
factiously alleged; E, whether singular or plural, individuals, general partnerships, limited
partnerships, corporations or other legal entities, whether named or fictitiously alleged,
Plaintiff hereby intending to designate that entity and/or entities that does business in any
form of an insurance agency or company; all of whose true names are otherwise unknown to
the Plaintiff at this time or if their names are known to the Plaintiff, their proper identity as
a party Defendant is unknown but whose true names will be substituted by amendment when
the aforesaid lack of knowledge is ascertained;
                                              )
        Defendants.                           )

 PLAINTIFF’S SHIRLEY WILLIAMS FIRST SET OF REQUEST FOR PRODUCTION
     OF DOCUMENTS TO DEFENDANT CHEYENNE VALENTINO YAKIMA


        COMES NOW, Plaintiff Shirley Williams and Plaintiff Morgan King, by and through
their undersigned counsel, pursuant to Rule 34 of the Alabama Rules of Civil Procedure, and
hereby request the Defendant Cheyenne Valentino Yakima to produce the following within forty-
five (45) days:

1. Please produce all documents evidencing claims and defenses made on your behalf by any of
your representatives.
                                            DOCUMENT 2
        Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 16 of 17




2. Please produce any and all statements, affidavits, recordings of the Plaintiffs, Defendant and or
any witnesses of the accident which occurred between the Plaintiffs and Defendant.

3. Please produce true and exact copies of any and all insurance policies that were in force with
applicable coverage insuring the above Defendant.

4. Please produce true and exact color copies of any photographs depicting the accident scene.

5. Please produce true and exact copies of any photographs of the Defendant’s vehicle depicting
damage resulting from the accident which made the basis of said accident.

6. Please produce any estimates of the damages to the Defendant’s vehicle.

7. Please produce any and all documents which defendant has received from Plaintiffs in
connection with this matter.

8. Please produce any and all documents (correspondence, etc.) which Defendant has sent
Plaintiffs in connection with this matter.

9. Please produce all accident, incident or investigation reports prepared regarding the matter
described in Plaintiffs’ complaint.

10. Please produce copies of any and all expert reports whether or not intended for use at time of
trial.

11. Please produce a copy of all documents which in any way relate to your interrogatory answers
or which otherwise reflect the information provided herein.

12. All documents, photographs, video tapes or other items or material the Defendant intends to
introduce as an exhibit at the trial of this case.

13. A copy of all books, treatises, codes, articles, medical texts or any other writing by whatever
means identified, you intend to use at the trial of this case in support of your contentions that this
Defendant was not negligent or that any expert you intend to call as a witness relies upon giving
any opinion.

14. A copy of any documents the Defendants intends to introduce at the trial of this case.

15. Please produce copies of your cellular phone records from July 12, 2019 until July 30, 2019.

16. Produce any and all medical records of Defendant Cheyenne Valentino Yakima for the past
five (5) years.

17. Produce any and all motor vehicle driving records of Defendant Cheyenne Valentino Yakima
for the past five (5) years.
                                    DOCUMENT 2
       Case 2:21-cv-00429-JHE Document 1-1 Filed 03/23/21 Page 17 of 17




                                                 Respectfully Submitted,

                                                 /s/ Gloria R. Sellers
                                                 Gloria R. Sellers (SEL049)
                                                 Attorney for the Plaintiff

OF COUNSEL:
Sellers Law Group, LLC
P.O. Box 1442
Birmingham, AL 35201
Phone: (205) 598-8869 (Direct)
Fax: (205) 579-9373 (Fax)
Email: Gloria@sellerslawgroup.com
